DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.
 
Summary
The Amendment filed on 21 June 2021 has been acknowledged. 
Claims 1, 3, 9 – 12 and 17 – 19 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 9, and 11 – 13, 15 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 9, and 11 – 13, 15 – 
Claims  1 – 6, 8 – 9, and 11 – 13, 15 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 – 6, 8 – 9, and 11 – 13, 15 – 20 of U.S. Patent No. 10990105. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
Current Application
Provisional application 16/236,109
1. (Currently Amended) A vehicle comprising: a plurality of sensors, wherein a first sensor in the plurality of sensors is configured to generate velocity data, and wherein a second sensor in the plurality of sensors is configured to generate location data; and a processor configured with computer-executable instructions, wherein the computer-executable instructions, when executed, cause the processor to: detect a vehicle stop at a first time instant using the generated velocity data; determine a location of the vehicle at the first time instant using the generated location data; determine, using a deep neural network stored on the vehicle that receives as an input a grid map, a traffic scene , wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; determine, based on at least one of the determined traffic scene or the map data, that a cause of the detected vehicle stop is a road obstacle; generate virtual stop line data in response to determining that the cause of the detected vehicle stop is the road obstacle, wherein the virtual stop line data comprises an indication of a hidden problem at the determined location; and transmit the virtual stop line data to a server over a network via a communication array.
generate a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determine, by application of the grid map as an input to a deep neural network stored on the vehicle, a traffic scene surrounding the vehicle at the determined location; determine, based on at least one of the determined traffic scene or the map data, that a cause of the detected vehicle stop is the vehicle arriving at the unmarked intersection; generate virtual stop line data in response to determining that the cause of the detected vehicle stop is the vehicle arriving at an unmarked intersection; and transmit the virtual stop line data to a server over a network via a communication array.

2. (Original) The vehicle of Claim 1, wherein the location of the vehicle comprises geographical coordinates of the vehicle at the first time instant and a lane on a road in which the vehicle was positioned at the first time instant.

3. (Currently Amended) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to[[:]] 
4. (Original) The vehicle of Claim 3, wherein the computer-executable instructions, when executed, further cause the processor to: obtain the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generate an image in which information derived from the map data is laid over information derived from at least one of the LiDAR data, the radar data, or the camera data to form the grid map.
4. (Original) The vehicle of Claim 3, wherein the computer-executable instructions, when executed, further cause the processor to: obtain the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generate an image in which information derived from the map data is laid over information derived from at least one of the LiDAR data, the radar data, or the camera data to form the grid map.
5. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to train the deep neural network using a training set of grid maps.
5. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to train the deep neural network using a training set of grid maps.

6. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to: detect a second vehicle stop at a second time instant before the first time instant; and determine that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant.
8. (Original) The vehicle of Claim 1, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
8. (Original) The vehicle of Claim 1, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
9. (Currently Amended) A method implemented by a vehicle, the method comprising: detecting a vehicle stop at a first time instant using velocity data measured by the vehicle; determining a location of the vehicle at the first time instant; determining, based in part on execution of an artificial intelligence engine running on the vehicle that receives as an input a grid map and that wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; generating virtual stop line data in response to determining that the cause of the detected vehicle stop is the road obstacle, wherein the virtual stop line data comprises an indication of a hidden danger at the determined location; and transmitting the virtual stop line data to a server over a network.
generating a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determining, based in part on application of the grid map as an input to 
the map data.
the map data.
the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generating an image in which information derived from the map data is laid over information derived from at least one of the LiDAR data, the radar data, or the camera data to form the grid map.
12. (Currently Amended) The method of Claim 11, wherein generating a grid map further comprises: obtaining the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generating an image in which information derived from the map data is laid over information derived from at least one of the LiDAR data, the radar data, or the camera -4-Application No.: 16/236109 Filing Date:December 28, 2018 data to form the grid map.
13. (Original) The method of Claim 9, wherein the artificial intelligence engine is one of a deep neural network or a machine learning model.
13. (Original) The method of Claim 9, wherein the artificial intelligence engine is one of a deep neural network or a machine learning model.
15. (Original) The method of Claim 9, wherein detecting a vehicle stop further comprises: -4-Application No.: 16/236084 Filing Date:December 28, 2018 detecting a second vehicle stop at a second time instant before the first time instant; and determining that a velocity of the vehicle increased by at least a velocity ripple 


16. (Original) The method of Claim 9, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
17. (Currently Amended) Non-transitory, computer-readable storage media comprising computer executable instructions for identifying a virtual stop line, wherein the computer-executable instructions, when executed by a vehicle, cause the vehicle to: detect a vehicle stop at a first time instant using velocity data measured by the vehicle; determine a location of the vehicle at the first time instant; determine, based in part on execution of an artificial intelligence engine running on the vehicle that receives as an input a grid map and that outputs a traffic scene surrounding the vehicle, that a cause of the detected vehicle stop is a road obstacle, wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; generate virtual stop line data in response to determining that the cause of the detected vehicle stop is the road obstacle, wherein the virtual stop line data comprises an indication of a hidden danger at the determined location; and transmit the virtual stop line data external to the vehicle.
generate a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determine, based in part on application of the grid map as an input to 
the map data.
19. (Currently Amended) The non-transitory, computer-readable storage media of Claim 17, wherein the computer-executable instructions, when executed, further cause the vehicle to: the map data.
20. (Original) The non-transitory, computer-readable storage media of Claim 17, wherein 



Allowable Subject Matter
Claims 1 – 20 are allowed over the record of prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662